Citation Nr: 1617281	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  09-47 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for telangiectasia, claimed as a skin condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Lovett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO).

In July 2009, the Veteran and his spouse testified before a Decision Review Officer (DRO) in a hearing held at the RO.  A transcript of that hearing is of record.  

The Veteran was scheduled for a Travel Board Hearing on September 24, 2015.  The Veteran cancelled the Board hearing and has not requested another.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2015).  

In November 2015, the Board remanded the appeal for additional development.  The claims now return for further appellant review.


FINDINGS OF FACT

The Veteran's current skin condition was not present in service or until many years thereafter, and the most probative evidence indicates the condition was not manifested in service or is otherwise related to service.  


CONCLUSION OF LAW

The criteria for service connection for a skin condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310. 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it much (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

A predecisional letter, sent in February 2009, advised the Veteran of what the evidence must show for service connection, the evidence the Veteran was expected to provide, and the evidence VA would seek to obtain and further informed him of how disability ratings and effective dates would be determined.  The Board thus finds that VA's duty to notify has been satisfied through this letter.  

The Board also notes that actions requested in the prior remands have been undertaken.  Pursuant to the November 2015 remand, the Veteran underwent a new VA examination in January 2016 and the VA examiner opined on whether the in-service rashes were manifestations of telangiectasia.  This opinion having been obtained, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is necessary to meet the requirement that the evidence be "competent."  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks service connection for telangiectasia, a skin condition.  The Veteran argues that he has intermittently suffered from an itchy skin condition that first manifested during service.  The Board finds that the Veteran's current skin disability did not manifest in service, nor is it related to an in-service disease or injury.  

The Veteran service treatment records show two instances of the Veteran reporting rashes on his body.  In August 1966, the Veteran reported rashes on his arms.  The report noted a red flat linear marinated rash, "similar to findings of blunt trauma."  The Veteran again reported rashes on his right arm, back, chest, and abdomen in April 1968; he was treated with medicated lotion.  However, the Veteran's skin was marked normal on his separation examination report in October 1969.

The Veteran was first noted to suffer from telangiectasia during an Initial Data Base examination for possible exposure to toxic chemicals in April 1979.  The examiner noted multiple small telangiectasia spots on the Veteran's shoulders and upper chest, which had developed since the Veteran's service in Vietnam.  However, it was concluded that the Veteran had had no significant exposure to Agent Orange and that the telangiectasia was of unknown origin.  

The Veteran's VA treatment records show the next report of a skin condition in January 2008.  The Veteran reported during an ER visit that 2.5 years ago he began having a rash, which would occur when he got hot with associated itching and petechiae as well as small patches of erythema.  During a cardiology consult that same month, the physician also noted a rash.  However, during his primary care physician visit in February 2008, the Veteran denied having a rash, any changes in his skin color or quality, or varicose veins.  

The Veteran underwent a VA examination in October 2009.  At that time, the Veteran reported rashes on his arms from the waist up and welts under his skin on his forehead and back.  He stated that his skin disease had started in Vietnam in 1969 and that it was constant and getting worse.  He was occasionally treating it with Benadryl for itching.  

The VA examiner found multiple "brownish" superficial lesions on the anterior and posterior of the Veteran's chest to the waist, varying in size from 2 millimeter to 1 centimeter.  The Veteran also had telangiectasia on both arms, forearms, hands, and thighs.  The VA examiner quantified the area covered by telangiectasia as 17% total body surface of nonexposed area.  The Veteran also had multiple tiny reddish lesions on his forehead.  The VA examiner described the forehead lesions to be "not unsightly" and to total 1% of the exposed body surface area.  The VA examiner agreed with the RO rating decision dated January 2009 that the Veteran's rash or telangiectasia was not caused by, aggravated by, or related in any way to the Veteran's active duty military service.  

In March 2010, the Veteran's VA treatment record show that the Veteran underwent an evaluation of a forehead rash.  The Veteran reported an erythematous rash on his forehead and malar areas, present for 2 years or more but worsening for 2 months.  He described the rash as tender to touch and with "crusts" in the morning, which came off when he would wash his face.  He stated it was worse with heat.  The physician referred the Veteran to a dermatologist after noted that the rash was consistent with Rosacea.  In June 2010, the Veteran's VA treatment records again note a persistent rash.  

In December 2010, the Veteran presented to his local VA emergency room for evaluation of a rash on his left hand nail bed.  The Veteran described redness and an infection in his hand that would cause him to eventually lose a nail.  He described having the condition for months.  He was diagnosed with recurrent paronychia, and infection of the tissue folds around the nails.  In July 2014 and February 2012, the Veteran again experienced a problem with skin peeling around his nails.  At those times, the respective doctors both stated that the condition appeared most consistent with different types of fungal infections.  

The Veteran underwent a second VA skin disease examination in January 2016.  The VA examiner listed the Veteran's skin conditions as telangiectasia, diagnosed in April 1979, and blunt trauma rashes, diagnosed in 1966 and 1968.  The Veteran reported that he had had a general rash from his waist up in August 1966 when he was serving on a ship.  He was given some cream for it, but that was not helpful.  He stated that the rash never got better and gradually worsened over the years, occasionally getting "really bad during the military."  He stated that he continued to use the rash cream and did not go back to medical for the condition during military service.  After the service, the Veteran stated he used over-the-counter Benadryl lotion to help with the itch.  He also stated the "the rash spiders was caused by [his] liver."  He also described getting "redness all underneath [his] skin on [his] upper torso up to [his] neck when he gets real hot."  The Veteran stated that the rash was all over him as he gestured to his upper abdomen and anterior chest.  He also described a spot of rash on the top of his shin.  

However, during the physical examination, the Veteran did not have any visible skin conditions on exposed areas of skin.  The Veteran's skin was flesh-colored, warm, dry, and intact except for a non-linear, superficial, hyperpigmented, smooth, and nontender erythmatous macular patch.  There was no induration or skin restriction of scar or surrounding tissue.  The VA examiner stated that the Veteran's skin condition did not impact his ability to work.  

Ultimately, the VA examiner opined that it was not at least as likely as not that the Veteran's skin disability was related to the Veteran's active service even taking into account his treatment for rashes in August 1966 and April 1968.  The VA examiner based his opinion on the lack of a physical examination finding or diagnosis of telangiectasia until April 1979, a decade after the Veteran's separation from service.  The VA examiner stated that there was "no nexus of establishing continuity of care for the veteran's claimed (SVC) telangiectasia as related to an in-service event or condition."  The VA examiner also pointed to the Veteran's clear separation examination report as a factor in developing his opinion.

The Veteran testified during his July 2009 DRO hearing that his skin condition started in service, describing itchy and burning.  While the Board does not contest that the Veteran suffered from skin rashes in service, the preponderance evidence of record does not support the conclusion that the in-service rashes were manifestations of the Veteran's current skin condition, telangiectasia, or are in any other way related to the Veteran's current skin condition.  The Veteran's VA treatment records show that the Veteran was not diagnosed with telangiectasia until 1979 and that he has been diagnosed and treated for a variety of different skin conditions since service.  Additionally, the only medical opinion of record is against the Veteran's claim.  There is no medical evidence of record linking the Veteran's in-service rashes to his telangiectasia.  

While the Veteran believes that his current skin condition is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of skin conditions is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his telangiectasia is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current skin condition is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In sum, based on the evidence and analysis above the preponderance of the evidence is against the finding that the Veteran's telangiectasia arose in service or is otherwise related to service.  Accordingly, the criteria for service connection are not met.

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for telangiectasia must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 




ORDER

Entitlement to service connection for telangiectasia, claimed as a skin condition, is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


